       Case 2:19-cv-04954-MTL Document 77 Filed 08/10/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Evanston Insurance Company,                        No. CV-19-04954-PHX-MTL
10                  Plaintiff,                          ORDER
11   v.
12   Tracey Portee Murphy, et al.,
13                  Defendants.
14
15          Before the Court is Defendant/Counterclaimants’ Authority for Submission of
16   Responsive Documents to Plaintiff/Counterdefendant’s Subpoena Served on Tolhurst

17   International, LLC. (Doc. 76.) Defendants’ filing is essentially a motion to reconsider the
18   Court’s prior order (the “Order”) finding that work-product privilege does not absolutely

19   apply to the documents requested by Plaintiff in their subpoena duces tecum. (Doc. 74.)

20          The Court’s previous Order directed Defendants to “state with specificity which
21   items should be redacted and on what authority” for any documents provided to the Court
22   for an in camera review. (Doc. 74 at 6.) Instead, Defendants’ submission here seems to

23   argue that the Court reconsider, in its entirety, its previous Order. In doing so, they repeat

24   arguments of blanket privilege that were already rejected. Defendants also say that “[i]n

25   the alternative, the Court should permit substantial reductions (sic) of the substance of the

26   documents to protect work product.” (Doc. 76 at 6.) But Defendants do not identify what
27   particular redactions should be made, or on what authority. “A brief must make all
28   arguments accessible to the judg[e], rather than ask [him] to play archaeologist with the
       Case 2:19-cv-04954-MTL Document 77 Filed 08/10/20 Page 2 of 2



 1   record.” Riddell, Inc. v. Kranos Corp., 319 F. Supp. 3d 1071, 1095 n.18 (N.D. Ill. 2018)
 2   (quoting DeSilva V. DiLeonardi, 181 F.3d 865, 867 (7th Cir. 1999)). The Court will not
 3   survey or excavate the record here to find meaning or direction in Defendants’ filing.
 4         Accordingly,
 5         IT IS ORDERED that Defendants’ request for in camera review and an order on
 6   redactions is summarily DENIED. (Doc. 76.)
 7         IT IS FURTHER ORDERED that Defendants shall immediately produce the
 8   documents requested in Plaintiff’s subpoena duces tecum. (See Doc. 69.)
 9
10         Dated this 10th day of August, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
